DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,790,002. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Pat. ‘002 discloses a non-volatile data retention circuit comprising: 5a complementary latch configured to generate and store complementary non- volatile spin states corresponding to an input signal when in a write mode, and to concurrently generate a first charge current and a second charge current corresponding to the complementary non-volatile spin states when in a read mode; a differential amplifier coupled to the complementary latch and comprising a current mirror 
Regarding claim 2, claim 2 of Pat. ‘002 discloses wherein the differential amplifier comprises a current sense amplifier.
Regarding claims 3 and 18, claim 3 of Pat. ‘002 discloses wherein the complementary latch comprises: a giant spin hall metal configured to pass through a charge current corresponding to the input signal; 20a first spin transfer torque (STT) stack at a first side of the giant spin hall metal; and a second STT stack at a second side of the giant spin hall metal opposite to the first side, wherein the first and second STT stacks extend along a direction orthogonal to an extension direction of the giant spin hall metal, and are configured to generate and store the complementary non-volatile spin states.
Regarding claims 4, 5, 19, and 20, claim 4 of Pat. ‘002 discloses wherein, in response to the charge current flowing through the giant spin hall metal, the first STT stack is configured -23- 112077710.11194465 - WB-201806-004-1-US1 (A2) to exhibit magnetic moments having a parallel configuration, and the second STT stack is configured to exhibit magnetic moments having an anti-parallel configuration and wherein the first and second STT stacks are configured to maintain their parallel and anti-parallel configurations even when no power is provided to the non-volatile data retention circuit.
Regarding claim 6, claim 5 of Pat. ‘002 discloses wherein the parallel configuration of the first STT stack and the anti-parallel configuration of the second STT 
Regarding claim 7, claim 6 of Pat. ‘002 discloses wherein the giant spin hall metal comprises beta tantalum, platinum, and/or copper bismuth.
Regarding claim 8, claim 7 of Pat. ‘002 discloses wherein each of the first and second STT stacks comprise: a free layer comprising magnetic material and configured to respond to a spin current corresponding to the charge current flowing through the giant spin hall metal based on a giant spin hall effect, and to exhibit a free magnetic moment substantially 20orthogonal in direction to the spin current; a fixed layer comprising magnetic material and exhibiting a fixed magnetic moment unaffected by stray fields resulting from the charge current flowing through the giant spin hall metal; and a non-magnetic layer between the free and fixed layers and configured to magnetically isolate the free magnetic moment of the free layer from the fixed magnetic 25moment of the fixed layer and to maintain any existing difference in directionality of the free and fixed magnetic moments.
Regarding claim 9, claim 8 of Pat. ‘002 discloses wherein, in response to the charge current flowing through the giant spin hall metal, the free layer of the first STT 5stack is configured to exhibit a first free magnetic moment parallel with the fixed magnetic moment of the corresponding fixed layer, and the free layer of the second STT stack is configured to exhibit a second free magnetic moment anti-parallel with the fixed magnetic moment of the corresponding fixed layer.
Regarding claim 10, claim 9 of Pat. ‘002 discloses a first transistor coupled to the giant spin hall metal and configured to activate in response to a first selection signal; 
Regarding claim 11, claim 10 of pat. ‘002 discloses wherein the first and second transistors are coupled to opposite ends of the giant spin hall metal, and wherein the second transistor is configured to electrically couple the giant spin hall metal to a pull down resistor in response to the second selection signal.
Regarding claim 12, claim 11 pat. ‘002 discloses wherein the differential amplifier comprises a first input configured to receive a first charge current from the first STT stack, and a second input configured to receive a second charge current from the 5second STT stack.
Regarding claim 13, claim 13 of Pat. ‘002 discloses wherein the complementary latch is configured to continue storing the complementary non-volatile spin states even when no electrical power is provided to the non-volatile data retention circuit.
Regarding claim 14, claim 14 of Pat. ‘002 discloses wherein the differential amplifier is directly coupled to opposite ends of the complementary latch through first and second bits lines and configured to receive the first and second charge currents through the first and second bits lines.
Regarding claim 15, claim 15 of Pat. ‘002 discloses data processing system comprising: a first complementary latch configured to generate and store first complementary non-volatile spin states corresponding to a first input signal when in a write mode, and to concurrently generate a first charge current and a second charge current corresponding to the first complementary non-volatile spin states when in a read mode; a second complementary latch configured to generate and store second 20complementary non-volatile spin states corresponding to a second input signal when in the write mode, and to concurrently generate a third charge current and a fourth charge current corresponding to the second complementary non-volatile spin states when in the read mode; a differential amplifier coupled to the first and second complementary latches and comprising a current mirror configured to receive the second and fourth charge currents 25and to generate a reverse current having a polarity that is the reverse of that of the -26- 112077710.11194465 - WB-201806-004-1-US1 (A2) second and fourth charge currents, the differential amplifier being configured to generate an output signal based on the first to fourth charge currents.
Regarding claim 16, claim 16 of Pat. ‘002 discloses wherein a first input of the differential amplifier is configured to receive a sum of the first and third charge currents from the first and second complementary latches.
Regarding claim 17, claim 17 of Pat. 002 discloses wherein the reverse current corresponds to a sum of the second and fourth charge currents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825